UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6976


SHARON ELIZABETH HUGHES,

                      Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-hc-02090-FL)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Elizabeth Hughes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharon Elizabeth Hughes, a federal prisoner, appeals

the district court’s order denying relief on her 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.               Hughes v. United

States,    No.   5:11-hc-02090-FL    (E.D.N.C.   July    7,     2011).     We

dispense    with   oral   argument    because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2